In Telegraph Co. v. The State, 64 N.H. 265, it was decided that the statute providing for the collection of interest at ten per cent. upon all taxes not paid on before the first day of December after assessment, from that date, is applicable to cases like this, where an appeal for abatement is pending at the time the running of interest is made to commence. That part of the statute requiring interest at ten per cent. as plainly and forcibly applies, as the provision requiring interest to be paid at all. The agreement of the parties, that, pending the appeal, the plaintiffs would waive notice and sale of their real estate for the taxes due, and that the defendants should forfeit no claims or demands against the estate by reason of their failure to advertise and sell the property, cannot change the result. There was no agreement to waive any part of the interest on such amount as might be found to be due, except the interest from September, 1885, to January 1, 1886, and no interest for that time is claimed. Since the interest is as much a part of the defendants' claim as the tax itself, and the agreement expressly saved the defendants' right to the whole claim, the whole interest upon so much of the tag as was found due and not paid, at the statutory rate of ten per cent., may be recovered by the defendants.
Exceptions overruled.
SMITH, J., did not sit: the others concurred.